EXHIBIT 10.44


FIRST AMENDMENT TO AGREEMENT
 


 
THIS FIRST AMENDMENT TO AGREEMENT (the “Amendment”) is entered into as of
November 4, 2004 (the “Amendment Effective Date”), between Takeda Pharmaceutical
Company Limited (formerly known as Takeda Chemical Industries, Ltd.), with its
head office at 1-1, Doshomachi 4-chome, Chuo-ku, Osaka 540-8645, Japan
(hereinafter called “TAKEDA”), and Peninsula Pharmaceuticals, Inc., with its
head office at 1751 Harbor Bay Parkway, Alameda, CA 94502, USA (hereinafter
called “PENINSULA”).
 
RECITALS
 
WHEREAS, PENINSULA and TAKEDA entered into a certain agreement dated September
30, 2003, relating to a compound coded by TAKEDA as TAK-599 (the “Agreement”),
pursuant to which TAKEDA has granted to PENINSULA exclusive rights to develop
and commercialize the Product (as defined in the Agreement) in the Territory (as
defined n the Agreement); and
 
WHEREAS, the parties desire to amend the Agreement to clarify TAKEDA’s rights
under Section 17.2(c) of the Agreement in the event that fifty percent or more
of the voting shares of PENINSULA come to be owned or controlled directly or
indirectly by a person or entity who was not a controlling shareholder of
PENINSULA on September 30, 2003;
 
NOW, THEREFORE, PENINSULA and TAKEDA hereby agree that the Agreement is amended,
effective as of the Amendment Effective Date, as provided below:
 
1. All capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement.
 
2. Section 10.3 of the Agreement is hereby amended to read in its entirety as
follows:
 
“The introduction, advertisement and sales promotion of the Product shall be
made at PENINSULA’s own expense and PENINSULA shall use commercially reasonable
diligent efforts to maximize the sales of the Product, which efforts shall be at
least consistent with those exercised for PENINSULA’s other products of similar
scientific and commercial potential. Upon the reasonable request of TAKEDA and
to the extent permitted by applicable laws and regulations, PENINSULA shall
inform TAKEDA of its plans of its promotional and sales activities for the
Product, including its estimated timeline and budget (which may be revised from
time to time to reflect market conditions and regulatory approval status), and
any other related information reasonably requested by TAKEDA.”
 

 
 
 
1

--------------------------------------------------------------------------------

 

3. Section 17.2(c) of the Agreement is hereby amended to read in its entirety as
follows:
 
“(c) in addition to Sections 17.2(a) and (b), TAKEDA may terminate this
Agreement by a registered letter to PENINSULA effective upon PENINSULA’s receipt
of such notice if a substantial change occurs in the shareholding of PENINSULA
which results in fifty percent (50%) or more of the voting shares of PENINSULA
becoming owned or controlled directly or indirectly by a person or entity
(hereinafter called the “Parent Company”) who was not a controlling shareholder
of PENINSULA on the Effective Date (hereinafter called the “Change of Control”),
provided, however, that TAKEDA shall not be able to terminate this Agreement
pursuant to this Section 17.2(c) if TAKEDA previously consented to such Change
of Control, which consent shall not be unreasonably withheld.”
 
4. The address of the head office of PENINSULA has changed to 1751 Harbor Bay
Parkway, Alameda, CA  94502, USA.  All notices required to be given by TAKEDA
under the Agreement shall be sent to PENINSULA’s new address in accordance with
the provisions of Section 18.5 of the Agreement.
 
5. Except as amended hereby, all provisions of the Agreement shall remain in
full force and effect.
 
6. This Amendment may be executed in one or more counterparts, each of which
shall be an original, and all of which shall constitute together the same
document.
 
IN WITNESS WHEREOF, the parties have caused this amendment to be executed:
 


 
/s/   Saburo Hamanaka                                                           
Name: Saburo Hamanaka
Title:   Corporate Officer
            General Manager
            Division of Americas
/s/  Dennis Podlesak                                                            
Name: Dennis Podlesak
Title:   President & CEO




 
2

--------------------------------------------------------------------------------

 
